DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group II (claims 8-13) in the reply filed on 6/27/2022 is acknowledged. Claims 1-7 and 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8 and 11 are rejected under 35 U.S.C. 102a1 as being anticipated by Medoff (20180271522).

As to claim 8, Medoff discloses: An insertion assembly (assembly of figure 18) for implanting a syndesmosis suture construct in a bone hole drilled across a first bone and a second bone of a patient, the insertion assembly comprising (structured to be able to delivery a syndesmosis suture construct in a bone hole drilled across a first bone and a second bone of a patient): 2Application No. 16/854,264Docket No.: 102015.0045P Amendment dated June 27, 2022Reply to Office Action of April 27, 2022a sleeve (80) for housing the syndesmosis suture construct in an elongate configuration (structured to enable the device to house a syndesmosis suture construct); and a push rod (88) for implanting and deploying the syndesmosis suture construct (see figures 18-20). Examiner notes the syndesmosis suture construct is not being positively claimed.

As to claim 11, Medoff discloses the invention of claim 8, Medoff further discloses:  wherein the push rod comprises a generally elongate member including a shaft (portion of 88 that enters 80) extending from a distal end to a proximal gripping end (top surface of 88, see figure 18-20 and figure below).

    PNG
    media_image1.png
    711
    611
    media_image1.png
    Greyscale

Claim(s) 8-10 are rejected under 35 U.S.C. 102a1 as being anticipated by Bonutti (5,948,002).

As to claim 8, Bonutti discloses: An insertion assembly (assembly of figure 19-23) for implanting a syndesmosis suture construct in a bone hole drilled across a first bone and a second bone of a patient, the insertion assembly comprising (structured to be able to deliver a syndesmosis suture construct in a bone hole drilled across a first bone and a second bone of a patient): 2Application No. 16/854,264Docket No.: 102015.0045P Amendment dated June 27, 2022Reply to Office Action of April 27, 2022a sleeve (94e) for housing the syndesmosis suture construct in an elongate configuration (structured to enable the device to house a syndesmosis suture construct); and a push rod (92e) for implanting and deploying the syndesmosis suture construct (see figures 19-23). Examiner notes the syndesmosis suture construct is not being positively claimed.

As to claim 9, Bonutti discloses the invention of claim 8, Bonutti further discloses:  wherein the sleeve comprises a generally elongate hollow tube that includes a slit (204e) that extends along the length of the sleeve (see figures 19-23). Examiner notes the claim does not require the slit to extend along the entire length. 

As to claim 10, Bonutti discloses the invention of claim 9, Bonutti further discloses: wherein the slit allows the sleeve to radially constrict so as to hold the syndesmosis suture construct and the push rod in an assembled configuration suitable for implantation into the bone hole (see explanation below). Examiner notes the limitations “allows the sleeve to radially constrict so as to hold the syndesmosis suture construct and the push rod in an assembled configuration suitable for implantation into the bone hole” constitutes functional language. The prior art need only be structured such that it can be used in such a manner. Here, the outer tube is flexible and thus the slit is able to be compressed by a user so that the sleeve radially constricts so as to hold the syndesmosis suture construct and the push rod in an assembled configuration suitable for implantation into the bone hole. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Medoff (20180271522) in view of Norton (20150342595).

As to claim 12, Medoff discloses the invention of claim 8, Medoff further discloses: wherein the distal end comprises a surface (see figure 18-21) configured for causing a distal fixator of the syndesmosis suture construct to exit the sleeve when the push rod is advanced in a distal direction (see figures 18-21).
Medoff fails to disclose that the distal end is a blunt distal end.
In the same field of endeavor, namely suture anchor delivery devices, Norton teaches that it well known to use a pusher with a blunt distal end (paragraph 0041). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tip of Medoffs pusher to be blunt in view of Norton to prevent the distal end of the pusher from damaging nearby tissue during deployment (paragraph 0041 of Norton).

As to claim 13, the combination of Medoff and Norton discloses the invention of claim 12, the combination further discloses: wherein the push rod includes a boss (see figure below) configured to limit a depth to which the push rod may be advanced into the sleeve (portion indicated in figure below contacts 80 and prevents further advancement, see figures 18-20).


    PNG
    media_image2.png
    693
    657
    media_image2.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Krammerer (5562684): pusher with sleeve
Carroll (20090326561): pusher with sleeve

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771